DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-11 and 13-17 are allowed.  Closest art is Meghpara et al (WO2015120201).  Megharpa teaches abuse deterrent formulations that prevent release of the active component by altering the gastric pH when an abusive amount of the formulation is consumed.  The altering of the pH is achieved by addition of buffer to the composition.  When more than prescribed amount is consumed the increase in pH changes the structure of the support matrix thus slowing the release of the active component from the polymer matrix.  At the highest limit art teaches buffer at 50wt% of the composition.  Instant claims differ from the art in that the lowest amount of buffer in the composition is 55wt%.  The mechanism of abuse deterrence in the instant claims relies on decreased solubility of the active component which is an acid soluble salt in the gastric environment where the pH has been increased due to presence of buffer in the composition.  While both inventions rely on increase in pH to retard the release of the active ingredient, in the art the pH is responsible for collapse of the matrix holding the component while in the instant claims the increase in pH alters the solubility of the active component itself.  One skilled in the art looking to optimize the invention of the art would not have found it obvious to increase the buffer content to 55wt% or above because 1) it is outside of the range recited in the art and 2) since the function of the buffer is different optimization of the buffer content would not necessarily result in the instantly claimed formulation.
Conclusion
Claims 1-11 and 13-17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YEVGENY VALENROD/Primary Examiner, Art Unit 1628